Citation Nr: 0936013	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1946 and from May 1946 to January 1950.  He died in 
September 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted an additional allowance for aid and 
attendance, but administratively denied entitlement to death 
pension benefits due to excessive income.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has approximately $124,000.00 in net worth 
as of April 2008.  In addition, her total monthly income is 
approximately $1,638.00 and her monthly expenses are 
approximately $4,136.00.

2.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.  


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1543, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.274, 3.275 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  See 38 U.S.C.A. § 
1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2008).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 
38 C.F.R. §§ 3.263(b), 3.275(b) (2008).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d) (2008).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate. There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant submitted an informal 
application for VA death pension benefits to the RO in July 
2007.  In October 2007, she submitted a formal claim in which 
she reported Social Security Income of $853.00 per month and 
$555.00 per month from the U.S. Civil Service.  She noted 
that she had advanced Alzheimer's disease, lived in an 
assisted living facility that cost $3,350.00 per month, and 
had no dependents.  Her other monthly expenses included 
medical and prescription expenses of approximately $800.00 
per month.  Her financial documents indicated that she had 
stock, bond, cash, and other assets totaling $359,000.00.  In 
a February 2008 statement, she reported that her monthly 
income did not cover her monthly medical expenses, and 
resulted in a monthly shortfall of $2,092.00 and a yearly 
shortfall of $25,110.00.  

A corpus of estate determination was initially made by the RO 
in March 2008.  It was determined that the total amount of 
the appellant's estate was $359,415.00, her total monthly 
income was $1,638.00 and her total monthly expenses were 
$4,136.40.  The RO found that her net worth was sufficient to 
meet her living expenses for the rest of her life expectancy.  
She submitted a notice of disagreement in March 2007, and 
reported that her securities assets had been transferred to 
her son in accordance with M-21 16.40(d)(3).  In April 2008, 
the RO made a second corpus of estate determination based on 
this additional information and concluded that the total 
amount of the appellant's estate was $124,240.00.  

The RO, reviewing the March and April 2008 corpus of estate 
determinations as well as the evidence of record issued an 
April 2008 statement of the case concluding that the 
appellant's financial resources were sufficient to meet her 
basic needs without assistance from VA.  Further, they 
determined that her net worth was excessive for entitlement 
to nonservice-connected death pension benefits.  

In reaching its determination as to whether the appellant is 
entitled to death pension benefits, the Board must determine 
whether it is reasonable for a portion of her estate to be 
consumed to provide for her maintenance.  The Board notes 
that the latest net worth figure shows that she has assets 
totaling more than $120,000.00.  Although her monthly 
expenses are greater than her monthly income, the corpus of 
her estate is substantial.  Consequently, based upon the 
current record, the Board finds that the appellant's net 
worth is of sufficient size such that some portion of it 
should be consumed to defray the costs of her maintenance.  
As noted in the Statement of the Case, the purpose of VA 
death pension, an income based program, is to provide 
beneficiaries with a minimum level of financial security.  It 
is not intended to protect financial assets or build up the 
estate for the benefit of heirs.  Accordingly, the Board 
concludes that her net worth currently is a bar to her 
receipt of death pension benefits.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim in a January 2008 and March 
2008 letters.  These letters explained what the evidence 
needed to show to substantiate the claim.  A subsequent April 
2008 statement of the case readjudicated the claim and 
provided the appellant with a copy of applicable regulations.  
Although she was not specifically advised of the division of 
responsibilities between the parties in obtaining evidence, 
she was an active participant in the process and demonstrated 
actual knowledge of the information that was necessary to 
support her claim as noted in her responses related to her 
net worth.  Additionally, the Board observes that there are 
no federal records to obtain in conjunction with the issue 
before it.  Consequently, the Board finds that there has been 
no prejudice to the appellant as a result of any defect in 
the notice provided.  

Regarding VA's duty to assist, the RO requested that the 
appellant provide specific information regarding her income, 
expenses and net worth and, filed the appropriate forms 
detailing her income, assets, and expenses.  The RO then made 
a corpus of estate determination in March 2008 and April 
2008.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.  


ORDER

Nonservice-connected death pension benefits are denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


